DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Limiting supercharger pressure changes due to battery power limits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for stating “increase a limitation” in line 15.  Does this mean that it increase the limitation from a +/-1 to a +/- 2 or does this it mean it will increase the limitation by making it even more limiting from a +/-2 to a +/- 1.
Claim 1 is indefinite for requiring a “balance” of electric power transmission.  But does not state what it will be in balance with.  Will it be receiving as much charging power as it puts out?  Will it be in balance with other batteries?  This will be understood as a system that monitors the state of charge and controls the system as a result.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Christensen (U.S. Pub. No. 2020/0240330).
Regarding claim 1, Christensen discloses a control device for a hybrid vehicle including 
an engine (10) with a supercharger (192 and 174), a first rotary machine (52), a differential mechanism that includes a first rotary element which is connected to the engine in a power-transmittable manner, a second rotary element which is connected to the first rotary machine in a power-transmittable manner, and a third rotary element which is connected to a transmission member capable of transmitting power to driving wheels (55 are the wheels which are given power by the engine through power transmittable rotary devices), a second rotary machine (paragraph 21 discloses a starter and paragraph 22 discloses the different configurations of engine and motor operation one of which would need two motors) that is connected to the transmission member in a power-transmittable manner, and a power storage device (58, 194) that transmits and receives electric power to and from the first rotary machine and the second rotary machine, the control device comprising: 
a drive power control unit configured to control drive power such that a charging/discharging electric power balance of the power storage device reaches an electric power balance target value (paragraph 23 discloses how the motor can draw power and return power to the battery.  Paragraph 84 discloses monitoring the SOC); and 
a limitation unit configured to limit a rate of change of a supercharging pressure from the supercharger when charging/discharging electric power of the power storage device is limited during drive power control and to increase a limitation of the rate of change of the supercharging pressure when the limitation of the charging/discharging electric power is great more than when the limitation of the charging/discharging electric power is small (fig. 6 shows how the rate of change of the compressor pressure is changed based on the battery SOC).
Regarding claim 3 which depends from claim 1, Christensen discloses wherein the limitation unit is configured to increase the limitation of the rate of change of the supercharging pressure when a response delay of the supercharging pressure is great more than when the response delay of the supercharging pressure is small (As per 112 rejection above increasing and decreasing the limitation is indefinite.  A response delay of the supercharger is the supercharger having a highly limited rate of change.  To be more responsive is also to say that the rate of change is less limited.).
Regarding claim 5 which depends from claim 1, Christensen discloses wherein the drive power control is gear shifting control of a mechanical gear shifting mechanism which is provided between the differential mechanism and the driving wheels (paragraph 22 discloses transmission and gearbox control).
Regarding claim 6 which depends from claim 5, Christensen discloses wherein the limitation unit is configured to set the limitation of the rate of change of the supercharging pressure to be greater when a rate of change of a rotation speed of an AT input shaft of the mechanical gear shifting mechanism is great than when the rate of change of the rotation speed of the AT input shaft is small (shown in fig. 6 when the torque request is constant, small rate of change to rotation speed of shaft, the compressor speed is limited to change small.  When the torque request is large, large rate of change to rotation speed of shaft, the compressor is allowed to change speed faster.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. Pub. No. 2020/0240330) as applied to claim 1 above, further in view of Benjey (U.S. Pat. No. 10,344,668).
Regarding claim 2 which depends from claim 1, Christensen does not disclose wherein the limitation unit is configured to increase the limitation of the rate of change of the supercharging pressure when a rate of change of a rotation speed of the first rotary machine is great more than when the rate of change of the rotation speed of the first rotary machine is small.
wherein the limitation unit is configured to increase the limitation of the rate of change of the supercharging pressure when a rate of change of a rotation speed of the first rotary machine is great more than when the rate of change of the rotation speed of the first rotary machine is small (fig. 8 shows this relationship and discussed in col. 6, lines 23-33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Christensen with the motor speed to supercharger pressure of Benjey because this allows for an efficient driving of the supercharger (col. 1, lines 35-49).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (U.S. Pub. No. 2020/0240330) as applied to claim 1 above, further in view of Suhocki (U.S. Pub. No. 2014/0208745).
Regarding claim 4 which depends from claim 1, Christensen does not disclose further comprising a compensation unit configured to compensate for unevenness in a torque which is output to the transmission member based on a difference between a required engine torque and an actual engine torque due to the limitation of the rate of change of the supercharging pressure using a torque of the second rotary machine. (paragraph 23 discloses that the electric motor 52 is for providing torque to the wheels which would satisfy a portion of this claim but not specifically the one defined here).
Suhocki, which deals in torque assist, teaches further comprising a compensation unit configured to compensate for unevenness in a torque which is output to the transmission member based on a difference between a required engine torque and an actual engine torque due to the limitation of the rate of change of the supercharging pressure using a torque of the second rotary machine (paragraph 41 discloses that the motor can perform torque assist in order to “provide supplemental torque to the engine” when it the supercharger brake is locked which would be a limitation on the supercharger change in pressure).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Christensen with the torque assist of Suhocki because this is an example of how hybrid systems are able to operate (paragraph 41).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. application No. 16/924399 (notice of allowance has been mailed but a patent number has not yet been assigned). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented case has narrower claim limitations that anticipate these broader claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747